March 15, 2013 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund Supplement to Prospectus dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the section of the Fund's prospectus entitled "Fund Summary - BNY Mellon Asset Allocation Fund - Portfolio Management": Jeffrey M. Mortimer is the fund's primary portfolio manager responsible for investment allocation decisions, a position he has held since March 2013. Mr. Mortimer is Director of Investment Strategy for BNY Mellon Wealth Management and an employee of The Dreyfus Corporation. The following information supplements and supersedes any contrary information contained in the sections of the Fund's prospectus entitled "Fund Details - Management - Portfolio Managers - BNY Mellon Asset Allocation Fund" and "-Biographical Information": Jeffrey M. Mortimer has been the fund's primary portfolio manager responsible for investment allocation decisions since March 2013. Mr. Mortimer is Director of Investment Strategy for BNY Mellon Wealth Management and has been employed by The Bank of New York
